The opinion of the court was delivered by
Pitney, Ci-iancelloe.
This action was brought under the so-called “Death act” (Pampli. L. 1848, 'p. 151; Gen. Slat., p. 1188, pi. 10), and resulted in a verdict and judgment for substantial damages. It appears from the record and bill of exceptions that William L. Carter and Ida M. Carter, his wife, while traveling as passengers upon'an electric railway car operated by the defendant company, lost their lives through the derailment of the car. The resulting actions against the company were tried together. The defendant’s responsibilit3r *603was admitted. The deaths occurred on October 28th, 1906, when the husband was thirty-six years of age and the wife two years younger. There was no direct evidence to show whether either survived the other. They left surviving two daughters, one fourteen and the other ten years of age, who, by the terms of the statute (amended Pamph. L. 1897, p. 134), are the beneficiaries of the resulting actions against the company. The present writ of error brings under review only the judgment in favor of the administrator'of Ida M. Carter, .the wife.
Motions were made for a nonsuit and for the direction of a verdict for the defendant upon the ground that there was nothing to show any pecuniary loss to the next of kin as a result of Mrs. Carter's death.
We think these motions were properly overruled. There was evidence to show that the children lived with their parents in the city of Camden in a home maintained with the earnings of the -father, and that -the wife performed- the household duties, except-that a woman was occasionally employed to do washing and cleaning. It was reasonably to be inferred that she took such care of her children-as a mother usually takes.
The statute provides that the jury may give such damages as they shall deem fair and just with reference to the pecuniary injury resulting from such death to the next of kin. As was long ago pointed out by Chief Justice Beasley, this means “A deprivation of a reasonable expectation of a pecuniary advantage which would have resulted by a continuance of the life of the deceased.” Paulmier, Admr., v. Erie Railroad Co., 5 Vroom 151, 158. This definition has been consistently adhered to in subsequent cases. - Demarest v. Little, 18 Id. 28, 30; Consolidated Traction Co. v. Hone, 31 Id. 444, 446; Cooper v. Shore Electric Co., 34 Id. 558, 567.
Under circumstances such as are here presented we think there is a reasonable inference that the continuance of the mother’s life would have resulted in substantial pecuniary benefit to the children. The statute does not require the plaintiff to show that the next of kin would probably have received from the deceased contributions of money or of things purchased with money.
*604In Tilley v. Hudson River Railroad Co., 24 N. Y. 471, 475 Justice Denio said: “The injury to the children of the deceased by the death of their mother was a legitimate ground of damages; and we do not agree with the defendant’s counsel that they ought to have been nominal. The difficulty upon this point arises from the employment of the -word pecuniary in the statute; but it was not used in a sense so limited as to coniine it to the immediate loss of money or property; for if that were so, there is scarcely a case where any amount of damages could be recovered. It looks to prospective advantages of a pecuniary nature, which have been cut off by the premature death of the person from whom they would have proceeded; and the word pecuniary was used in distinction to those injuries to the affections and sentiments which arise from the death of relatives, and which, though most painful and grievous to be borne, cannot be measured or recompensed by money. It excludes also those losses which result from the deprivation of the society and companionship of relatives, which are equally incapable of being defined by any recognized measure of value. But infant children sustain a loss from the death of their parents, and especially of their mother, of a different kind. She owes them the duty of nurture and of intellectual, moral and physical training, and of such instruction as can only proceed from a mother. * * * It is argued by the defendant’s counsel that there should be no recovery on these grounds, because the father is obliged to provide what the children have been deprived of by the loss of their mother. But this is not an adequate answer. The children have been deprived of that which they were entitled to receive by the wrongful act of the defendants. Their loss may or may not be made up to them from another source, but in the meantime they are entitled to a fair and just compensation from the wrong-doers by the provisions of this statute.” And see S. C., 29 N. Y. 252, 285.
In Gottlieb v. North Jersey Street Railway Co., 43 Vroom 480, this court decided that under the statute an action may be maintained by the administrator of a deceased wife for the *605benefit of her next of kin, notwithstanding the husband be still living. In that case the husband was himself administrator.
In the present case it is argued that the services rendered by Mrs. Carter to her .children were rendered in performance of the duty that she owed to her husband, and the suggestion is that the children’s expectation of benefit in this behalf was or ought to have been included in the action brought by the administrator of their father. The record before us does not disclose what was the outcome of the latter action. Nor, in our opinion, are we concerned with it. Each parent owes duties to the children, independent of the marital duties they owe to each other. The presumption is that the death of both parents is more detrimental to dependent children, from the pecuniary standpoint, than the death of a single parent only. What damages ought to be allowed for the death of either is to be regulated by instructions to the jury.
May v. West Jersey and Seashore Railroad Co., 33 Vroom 63, is cited as sustaining the proposition that pending the husband’s life the wife’s services in the household are due to him and are only incidentally beneficial to the children; and that the prospect that the wife would have survived the husband, whereupon her services would become a direct pecuniary benefit to the children, is too remote to be considered in fixing the pecuniary benefit of which the children are deprived by the mother’s premature death. In the case referred to the onty question for determination was whether the damages were excessive. The decision is not authoritative upon the question of the right of recovery, and in the discussion of that question the expressions in the opinion are not to be accepted without modification.
Moreover, if we were to treat the mother’s care of young children as bestowed, during the father’s lifetime, in performance of a duty owing to him rather than to them, the assumption would have little, if any, bearing upon the present case, for here the father’s life had already terminated before the issue was tried, and so his expectancy of life was no longer in the realm .of speculation. Not only so, but his death was *606caused by the same act of the defendant that terminated the mother’s life.
There was no error in the refusal of the'motions for nonsuit and for direction of a verdict in favor of the defendant.
The only other ground relied upon for reversal is the instruction of the trial judge to the jury respecting the damages to be allowed in the event of a verdict for the plaintiff. Taking the whole of the charge' together, we think it not open to reasonable criticism upon this point.
The judgment under review should be affirmed.